Citation Nr: 0021328	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-05 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a bilateral hearing 
loss. 

3.  Entitlement to service connection for a pulmonary 
disorder, to include sleep apnea; hypertension; gingivitis, 
and periodontitis, claimed as bleeding gums; arthralgia; and 
chronic fatigue, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from October 1972 to July 
1974, and December 1990 to May 1991, including service in 
Southwest Asia (SWA).  In addition, he had over 20 years 
Naval Reserve Service.  The issues on appeal arise from his 
second period of active service.

These issues come before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO). 

The issue of service connection for a pulmonary disorder, to 
include sleep apnea has been restated as due to an 
undiagnosed illness.  The issues of service connection for 
arthralgia, and chronic fatigue as due to an undiagnosed 
illness, will be found well grounded, and then considered in 
the Remand section of this document, which follows the Order 
section below. 

A hearing was held at the RO, in October 1999, before Michael 
D. Lyon, who is the Board member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991 & Supp. 2000).  A transcript of the hearing has been 
included in the claims folder for review.

During the aforementioned hearing, the veteran appeared to be 
raising the issue of service connection for tinnitus.  This 
issue is not otherwise developed for appellate review, and as 
such is not before the Board for consideration at this time.  
See Kellar v. Brown, 6 Vet. App. 157 (1994).  Additional 
evidence was also submitted with a waiver of consideration by 
the RO

FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2. The appellant's service medical records are entirely 
silent as to any complaints of injuries, disorders, or 
diagnoses of; chronic low back pain; or bilateral hearing 
loss, and the appellant has not submitted evidence of a low 
back disorder, as a result of service; or a bilateral hearing 
loss, as a result of service, or acoustic trauma in service.

3. The first post service medical evidence of low back 
pathology is an emergency room record dated in June 1993, 2 
years after service, which reveals the veteran fell backwards 
and injured his back trying to get away from a dog. 

4. The first post service medical evidence of a bilateral 
hearing loss is a VA medical record dated March 1998, almost 
7 years after service.

5.  The veteran's service medical records do not contain any 
complaints or findings of a pulmonary disorder, with sleep 
apnea; hypertension; gingivitis, or periodontitis, there is 
no competent evidence showing that these disorders were first 
manifest during service.

6.  The veteran does not have a pulmonary disorder, with 
sleep apnea; hypertension; gingivitis, or periodontitis, due 
to an undiagnosed illness. These are clinical diagnoses. 

7. Gingivitis, or periodontitis are not diseases or injuries 
within the meaning of the law and regulations providing for 
service connection.

8.  No competent medical evidence is of record that would 
establish that the veteran currently has a pulmonary 
disorder, with sleep apnea; hypertension; gingivitis, or 
periodontitis, which was first manifest during service.

9.  It has been indicated that the veteran's complaints of 
fatigue and joint pain are typical of complaints of Persian 
Gulf War veterans; these claims are not inherently 
implausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a bilateral 
hearing loss.  38 U.S.C.A. §  5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1999).

3.  The claims for entitlement to service connection for a 
pulmonary disorder, with sleep apnea; hypertension; 
gingivitis, or periodontitis, as due to an undiagnosed 
illness as a result of service in the Southwest Asian Theater 
pursuant to 38 C.F.R. § 3.317 are not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303, 3.317 (1999).

4.  The claims for entitlement to service connection for 
chronic fatigue and for arthralgia are well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With certain enumerated disorders such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Furthermore, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.317(a)(1) (1999).  Objective indications 
of a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1999).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).


I. Service connection

a. Low back disorder

The service medical records are silent as to any chronic low 
back disorder, injuries, or complaints.

The first post service record of any lower back pathology was 
in a VA emergency room record dated in June 1993.  The 
veteran reported falling backwards trying to get away from a 
dog. He hit his lower back on a wooden structure.  The 
examiner noted a bruised and tender back.  X-rays revealed no 
fractures, but noted degenerative arthritis of the thoracic 
spine. There were no significant abnormalities of the lumbar 
spine.  The diagnosis was a low back muscle strain. 

January-February 1997 VA records revealed treatment including 
stretching and straightening exercises, with diagnosis of 
muscular back pain.  A 4 year history of lumbar pain was 
noted. 

In a VA examination in January 1998, the examiner noted that 
in an orthopedic examination in November 1997, the veteran 
had been diagnosed with lumbar spine mechanical back pain.

He reported chronic back and hip pain.  The examiner noted 
the veteran was 5'4" tall and weighed 180 pounds.  He had an 
antalgic walk and used a cane.  He had a full range of motion 
(ROM) of the lumbosacral spine, and x-rays were normal.  

In a Travel Board hearing in October 1999, the veteran's 
testified, in essence, that he injured his back a few years 
before his Persian Gulf War (PGW) service.  He further 
testified that he reinjured his back in SWA.  He was treated 
with Motrin by a corpsman, but did not see a doctor. He did 
not seek treatment from a doctor after service, until he 
injured his back in a fall in 1993.  He had received physical 
therapy at the VA, but he was told it would do no good.

The medical records of file include extensive medical 
records.  As noted the first indication of any chronic back 
disorder was in the June 1993 emergency room record, two 
years after service.  

Based on the evidence above, the Board finds that the 
veteran's claim of a low back disorder must be denied as not 
well grounded.  First, the veteran has not provided any 
credible medical statements that would etiologically link his 
low back disorder, if any, with active duty service.  The 
veteran has only offered his lay opinion concerning its 
development.  Mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate a low back disorder with an event or 
incurrence while in service, do not constitute a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Thus, the claim is not well grounded as he 
has not submitted any competent evidence to demonstrate that 
the claim is plausible. 


b. Bilateral hearing loss

The veteran stated that he was exposed to noise from jet 
engines, and generators during service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The United States Court of Appeals for Veterans Claims 
(formerly United States the Court of Veterans Appeals) 
(Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the above regulation, although prohibiting an award of 
service connection where audiometric test scores are not 
within the established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service. 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

The appellant's service medical records are negative for any 
complaints or treatment for acoustic trauma or hearing 
disorders. The separation examination in July 1974 revealed 
essentially normal hearing, bilaterally, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
20 
10
5
5
5

There are numerous reserve physical and audiological 
examinations in the file including examinations from 1977 
through 1993.  None of these indicate any bilateral hearing 
loss. 

An audiology examination does not appear to have been 
performed prior to separation after his second period of 
service.  

A VA medical record dated in March 1998 notes that the 
veteran reported a history of new onset hearing loss for 
seven years after return from military duty and noise 
exposure.  The audiogram revealed a typical pattern of noise 
exposure high frequency hearing loss, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
30
LEFT
15 
5
30
55
55

The average puretone levels were 7 for the right ear, and 13 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both ears.  

A Board hearing was held at the RO in October 1999.  The 
veteran testified, in essence, to noise exposure in SWA due 
to jet aircraft engines, machinery, and generators.  He did 
not believe any hearing test was done at separation from 
service after the PGW.  In 1993 or 1994 he had a hearing test 
where someone stood behind him and whispered.  

The Board notes that the file contains an unvalidated 
audiometer testing card, filled in by hand.  This card is 
dated December 1991, without a calendar day.  While the 
veteran's name, and social security number are written in, 
there is no examiner's name.  The Board must discount the 
validity of this card as it contains no machine readings; 
qualified operator's name; calibration information; or, 
accompanying medical examination record.  The Board further 
notes that in the aforementioned Travel Board hearing, the 
veteran does not recall undergoing any audiometric 
examination during this time period.  Moreover, this is not 
shown to be during any period of service, and would not 
warrant a 10 percent rating under the code.

In this case no evidence has been submitted by the appellant 
to indicate an acoustic trauma in service, to support the 
allegations of hearing loss during service, or post service.  
None of the service records from either period of service, or 
the Navy Reserve medical records over a 20 years plus period 
of service reveal a hearing loss disorder.  The first 
audiology findings meeting the criteria for a hearing loss 
disability under 38 C.F.R. § 3.385 are not until a March 1998 
VA medical record.  His assertions as to the claim of service 
connection for a bilateral hearing loss is beyond the 
competence of the veteran when viewed in the context of the 
total record, and the claim is not plausible, or well 
grounded and must be denied.


II.  Service connection, due to undiagnosed illness

a. Pulmonary disorder, to include sleep apnea

The service medical records are silent as to any chronic 
pulmonary disorder, including sleep apnea.

The first record of file revealing a diagnosis of sleep apnea 
was in April 1998, almost 7 years after the last period of 
service.  

At a travel Board hearing in October 1999, the veteran 
testified, in essence, that in a Persian Gulf War registry 
examination in 1993, he complained that he had trouble 
breathing after running 11/2 miles.  He presently used a sleep 
apnea machine at night.


b. Hypertension

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of hypertension 
during service  

In a VA examination in January 1998, the veteran reported 
being diagnosed with hypertension in January 1997.  He was 
being medicated with hydrochlorothiazide and Trasasone.  Two 
separate blood pressure readings were 130/82.  He was 
diagnosed with hypertension, well controlled.

At a Travel Board hearing in October 1999, he testified, in 
essence, that while in SWA he had been told that he looked 
red.  He was never actually diagnosed with hypertension 
during service.  In 1994 during a Naval Reserve examination 
prior to being sent on a work project to Spain, his blood 
pressure had to be retaken 3 or 4 times before it was low 
enough to allow him to report with his unit.


c. Gingivitis and periodontitis, claimed as bleeding gums

A review of the veteran's service dental records revealed 
periodontal disease, gingivitis and poor dental conditions in 
November 1990, prior to activation for his second period of 
service.

In a VA examination in February 1998, the examiner noted oral 
hygiene to be poor.  There was generalized bleeding upon 
probing.  The diagnosis was generalized moderate chronic 
gingivitis and localized early adult periodontitis.

Based on the aforementioned examination, the Board concludes 
that the appellant does not have an undiagnosed bleeding gum 
disorder from the PGW.  The gum disorder at issue is 
diagnosed as chronic gingivitis and periodontitis.  The 
record also suggests that the condition preexisted service.  
Nevertheless, there is no competent evidence on file that 
attributes the gingivitis and periodontitis to service, or 
occurrence or event therein.  As noted, even if there was, 
there would be a legal preclusion to service connection.  As 
such, the claim is not well grounded.


d. In Summary

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in any disability which can be said to be 
"undiagnosed."  To the contrary, the medical treatment 
records reflect diagnoses of sleep apnea; hypertension, well 
controlled; gingivitis, and periodontitis, which have not 
been related to service.  The provisions of 38 C.F.R. § 3.317 
only apply to undiagnosed illnesses; therefore, service 
connection for sleep apnea; hypertension; gingivitis, and 
periodontitis, due to an undiagnosed illness is precluded 
under this regulation. Since there is, of record, medical 
evidence attributing the veteran's pulmonary symptoms, 
including sleep apnea; hypertension; gingivitis, and 
periodontitis to clinically-diagnosed disorders, the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 are rendered not plausible and the claims are 
not well grounded.  

While the Board has considered the veteran's contentions and 
find that his statements are probative of symptomatology, the 
statements and opinions are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing 
clinically diagnosed disorders.  The veteran lacks the 
medical expertise to offer an opinion as to the existence of 
current sleep apnea; hypertension; gingivitis, and 
periodontitis pathology, as well as to medical causation of 
any current disability.  Id.  In the absence of competent, 
credible medical evidence, service connection is not 
warranted for sleep apnea; hypertension; gingivitis, and 
periodontitis, due to an undiagnosed illness as a result of 
service in the Southwest Asian Theater pursuant to 38 C.F.R. 
§ 3.317.

Regarding service connection, on a direct basis, the Board 
finds that the veteran has not submitted a well-grounded 
claim of entitlement to service connection for sleep apnea; 
hypertension; or gingivitis, and periodontitis.  The first 
post- service evidence of a pulmonary disorder, including 
sleep apnea was in April 1998, approximately 7 years after 
service. While, the first post- service evidence of 
hypertension was in January 1998, approximately 6 1/2 years 
after service.  In addition the Board notes that gingivitis, 
and periodontitis apparently preexisted PGW service, and can 
not be service connected by law.  The Board also stresses 
that none of the post-service clinical records contains a 
medical opinion relating any respiratory, hypertensive 
disorder, gingivitis, or periodontal disease to his period of 
service.  Thus, no medical evidence shows a nexus between the 
veteran's current sleep apnea disorder, hypertension, 
gingivitis, or periodontitis and service. Despite contentions 
by the veteran, his wife and friends, these lay assertions of 
medical etiology can never constitute evidence to render a 
claim well grounded under section 5107(a). See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).

The veteran has not provided any credible medical statements 
that would etiologically link his sleep apnea; hypertension; 
gingivitis, and periodontitis with active duty service during 
the Persian Gulf War.  The veteran has only offered his lay 
opinion concerning its development.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his sleep 
apnea; hypertension; gingivitis, and periodontitis with an 
event or incurrence while in service, do not constitute a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993). 

Finally, gingivitis and periodontal disease are, by 
regulation, not disabilities which can be established as 
service connected. Therefore, a basis for favorable action 
has not been established on a direct basis. 38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303(b), 3.381, 3.382. As the law is 
dispositive in this case, the appeal as to service connection 
for gingivitis and periodontitis is without legal merit and 
must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
As such, the claim as to this pathology is deemed not well 
grounded.

Thus, the claims for service connection for sleep apnea; 
hypertension; gingivitis, and periodontitis are not well 
grounded, as the veteran has not submitted any competent 
evidence to demonstrate that the claims are plausible. 


III. Service connection for arthralgia, and chronic fatigue, 
due to an undiagnosed illness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of chronic 
arthralgia, and chronic fatigue. 

In VA examinations in January 1998, the examiner recommended 
that serological studies be undertaken to determine the 
causes of the veteran's arthralgia's.  In addition x-rays 
were requested.  These studies and x-rays do not appear to 
have been done.  The examiner noted that if the studies 
revealed no known etiology, that the veteran's complaints 
would be typical of some returning veterans from PGW who had 
no organic etiology for their complaints.

In this instance, the Board finds that the veteran's claims 
are well-grounded on the basis that the examiner has opined 
that the veteran's complaints are typical of some veterans 
who have no known etiology for possible Persian Gulf War 
syndrome with symptomatology.  Thus, the Board concludes that 
the aforementioned preliminary diagnoses are sufficient to 
well ground the claims.  

Accordingly, the claims of entitlement to service connection 
for arthralgia and chronic fatigue, due to an undiagnosed 
illness are well grounded.  To this extent only, the appeal 
is granted.  However, as discussed in the Remand section 
below, further development is needed for full adjudication of 
these claims.


ORDER

Entitlement to service connection for a low back disorder, is 
denied as not well grounded.

Entitlement to service connection for a bilateral hearing 
loss, is denied as not well grounded.

Entitlement to service connection for a pulmonary disorder, 
including sleep apnea; hypertension; gingivitis, and 
periodontitis, on a direct basis, and due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied on the basis that the 
claims are not well grounded.  

Entitlement to service connection for arthralgia; and, 
chronic fatigue, due to an undiagnosed illness is well 
grounded.  To this extent only, the appeal is granted.  


REMAND

Because the claims of entitlement to service connection for 
arthralgia and chronic fatigue due to an undiagnosed illness 
are well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).
 
In the VA examination in January 1998, the examiner 
recommended that serological studies be undertaken to 
determine the causes of the veteran's arthralgia's, and 
fatigue.  He also requested x-ray studies.  These do not 
appear to have been accomplished.  As such the record does 
not contain sufficient detail and is inadequate for 
evaluation purposes.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have treated him for 
his claimed; arthralgia, and chronic 
fatigue since his return from the Persian 
Gulf, to the extent such records are not 
currently on file. After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder. If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129 (1992). 

3.  Thereafter, and whether additional 
records are obtained or not, the 
appellant should be scheduled for 
examination by appropriate VA 
physicians, as determined to be 
indicated, in order to determine whether 
a causal relationship exists between 
military service and arthralgia, and 
chronic fatigue, including muscle pains; 
joint pains; or other disorders.  The 
entire claims folders should be reviewed 
by the examiner(s) prior to the 
examination(s), and a statement to that 
effect must be included in the 
examination report.  All indicated tests 
and studies should be performed.  It is 
crucial that the symptoms related to and 
caused by Persian Gulf syndrome be 
specifically set forth.  Specifically, 
the examiners are requested to determine 
whether reported symptomatology and 
current clinical findings are part and 
parcel of Persian Gulf Syndrome, or 
otherwise, and an opinion as to the 
degree of functional impairment 
associated therewith with each symptom 
or disorder should be provided.  Due to 
the complexity of diagnosing Persian 
Gulf Syndrome, the examiner(s) are 
requested to completely summarize the 
relevant history, including relevant 
treatment and previous diagnoses, as 
well as all current objective clinical 
findings and subjective complaints, and 
describe in detail the reasons for all 
medical conclusions.  A history of 
activity and the frequency thereof 
should also be ascertained to the extent 
possible. The rationale for any 
diagnoses should be explained.  If the 
examiner(s) are not able to relate the 
veteran's symptoms to any known clinical 
diagnosis, he or she should also state 
this.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiners in their 
reports. 

The examiner(s) should render an opinion 
as to whether the type of arthralgia, 
and/or fatigue found (if any) is more 
likely than not related to Persian Gulf 
service or some other cause.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for arthralgia; and, for 
chronic fatigue, due to an undiagnosed 
illness, with consideration given to all 
the evidence of record, including all 
additional medical evidence obtained by 
the RO pursuant to this remand. In the 
event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

